Citation Nr: 0722939	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  01-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2002, the veteran testified before the 
undersigned at the RO.

The issue on appeal was before the Board in July 2004 at 
which time it was denied. The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"). The Court, in a June 2005 
Order, vacated and remanded the Board's decision pursuant to 
a June 2005 Joint Motion. The Board remanded the case in 
December 2005.


FINDING OF FACT

A back disorder was not demonstrated in service, nor was 
lumbar arthritis manifested to a compensable degree within 
the first year following discharge from active duty.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by military 
service, and spinal arthritis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2000 and 
July 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how disability ratings and effective dates are 
assigned any questions regarding those mattes are moot in 
light of the decision below.  While the appellant may not 
have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference. 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995). In so doing, the Board may accept one medical 
opinion and reject others. Id. At the same time, the Board is 
mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998). In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty. Bloom v. West, 12 Vet. App. 185, 187 (1999). Also, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Background

The veteran contends that he incurred a back disorder while 
serving in Vietnam as a mail clerk. Specifically, it is 
alleged that he incurred a back injury in May 1970 after he 
fell off of a mail truck.

Service medical records are silent as to any complaints, 
treatment, or clinical findings pertaining to a back 
disorder. The November 1970 separation examination was also 
negative for any back disorder and there is no competent 
evidence of a back disorder for years following his 
separation from active duty.  

Private medical records dated in 1983 reveal that the veteran 
was being treated for a recent work related injury. 
Subsequently he underwent several procedures including a 
lumbar laminectomy, L5, S1.

An August 1997 private medical record notes a 15 year history 
of the back locking since the 1983 surgery.  

In an August 2001 letter, an acquaintance said he recalled 
when the veteran fell from the back of a truck, the treatment 
the appellant received at a post hospital, and that his 
convalescence consisted of several weeks of light duty.

At the February 2002 Travel Board hearing, the veteran 
testified that he fell from the back of a truck while 
handling mail in October 1970; about a month before his 
November 1970 separation examination. He said that he was 
seen two or three times at the hospital at Long Binh post 
where medication and light duty were prescribed.  Notably, 
this testimony conflicts with the veteran's August 2000 claim 
in which he reported falling from a truck in May 1970 and 
spending several weeks or more in the Long Binh Base 
Hospital.  At the hearing, the veteran testified that he was 
not hospitalized in service.  After service, he worked on the 
railroad, and saw a hometown doctor for back pain. That 
doctor prescribed pills, topical medication, and exercises. 
That doctor, however, had since died and his records were not 
available. The veteran further testified that he moved to 
Texas in 1980, where he worked as a welder. He had back pain 
there, but did not see a doctor until 1983 when he injured 
his back at work and underwent surgery.

At a March 2003 VA orthopedic examination the examiner 
thoroughly reviewed the evidence of record.  X rays and 
examination revealed severe, advanced degenerative disc 
disease and foraminal stenosis at L5-S1, and status post 
lumbar laminectomy, herniated disks L5-S1.  The examiner 
noted the lack of medical evidence of back injury or 
treatment in service, and the lack of medical evidence of 
post service treatment until the veteran sustained a work-
related back injury in 1983 that necessitated surgery. The 
veteran concluded that it was not at least as likely as not 
that the veteran's back disorder was related to his military 
service. Rather, it was the examiner's opinion that the 
appellant's back disorder was related to the post service 
work-related injury.

In a September 2005 letter from Steve D. Johnson, M.D., he 
noted that the veteran reported no back pain until the mail 
truck injury in 1970.  In 1983 he underwent a lumbar 
laminectomy as a result of a work related injury. Dr. Johnson 
opined that the veteran's chronic back problems began in 1970 
after a military injury. He opined that pathological 
specimens in 1983 confirmed a chronic herniated disc which 
was as likely as not to have occurred at the time of his 
injury in 1970.

At a May 2006 VA orthopedic examination, the examiner noted 
that after an extensive review of the records, he found no 
record of the veteran's back injury in Vietnam.  The examiner 
noted Dr. Johnson's medical opinion that the back disorder as 
likely as not occurred at the time of the injury in 1970.  
The examiner then opined that:

It is apparent that the veteran has a 
long history of back injury as stated in 
this report as in 1983 and presently as 
shown by MRI examination and clinical 
examination as well, but it is my medical 
opinion that I cannot state whether it is 
at least as likely as not the veteran has 
a current disability that began during 
service or was aggravated by service.  I 
cannot state whether it is at least as 
likely as not that the current back 
problems are the result of the alleged 
injury in 1970 or whether it is due to 
the intervening April 1983 post office 
work-related injury, due to no records 
available of his hospital treatment in 
May to October of 1970 when he was 
hospitalized in Long Binh Base Hospital.  
It is of a necessity that these records 
be reviewed in order to base a medical 
opinion thereof. Therefore, these records 
were not made available by the Regional 
Office at this time and I cannot resolve 
this issue without resorting to mere 
speculation.

The medical file contains voluminous treatment records going 
back only to 1983. These records note the appellant's self 
reported history of an in-service back injury. They do not, 
however, record any medical opinion linking any back disorder 
to service, other than Dr. Johnson's medical opinion.  These 
include:

Records from the Texas Industrial 
Accident Board revealing that in April 
1983, while "throwing heavy steel 
ladders," the veteran sustained a 
herniated disc at L5-S1.  He underwent 
chemonucleolysis, which failed, and he 
then underwent laminectomy and discectomy 
in September 1983.

After a 1989 motor vehicle accident the 
veteran complained of persistent neck 
pain and right upper extremity 
radiculopathy. September 1995 computed 
tomography revealed disc herniation to 
the left at C6-7 and to the right at C7- 
T1, and the veteran underwent laminectomy 
and discectomy.

An August 1997 magnetic resonance imaging 
showed disc desiccation at L1-2; central 
disc herniation at L2-3; annular bulging 
without herniation at L3-4; disc 
desiccation, generalized annular bulging, 
possible minimal herniation to the right, 
and hypertrophy of facet joints, all 
combining to cause moderately severe 
central canal stenosis, at L4-5; and disc 
desiccation, marked interspace narrowing, 
disc herniation to the left, annular 
bulge, foraminal stenosis, and osteophyte 
formation, at L5-S1. 

The file also contains a statement from the veteran's sister 
in support of the claim.

VA has attempted to locate records of the veteran's purported 
hospitalization or treatment at the Long Binh Hospital from 
May to October 1970, however no such records were found.

Analysis

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement 
to service connection for a back disorder. In this regard, 
there are no treatment records from service noting care for 
complaints of back pain or injury. The service medical 
records do not show complaints or findings pertaining to 
degenerative disc and joint disease. There is no medical 
evidence that arthritis of the lumbar spine was compensably 
disabling within one year after separation from active duty.

The Board recognizes that Dr. Johnson in evaluating the 
veteran in September 2005 found that pathological specimens 
in 1983 confirmed chronic herniated disc which was judged as 
likely as not to have occurred at the time of the veteran's 
injury in service. The Board, however, assigns greater weight 
to the opinions provided by the VA examiners in March 2003 
and May 2006 who performed an extensive review of the 
records.  The March 2003 examiner concluded that it was not 
at least as likely as not that the veteran's back disorder 
was related to his military service. Rather, it was more 
likely that the back disorder was related to the post service 
work-related injury.  Likewise, the May 2006 VA examiner 
could not state whether it is at least as likely as not that 
the veteran has a current disability that began during 
service or was aggravated by service.  The May 2006 examiner 
further could not state whether the veteran's current back 
problems were the result of the alleged injury in 1970 or 
whether they were due to the intervening April 1983 work-
related injury.  Indeed, the May 2006 examiner noted that 
without any records of purported hospitalization in service 
any nexus opinion would be mere speculation.

As the service medical records are negative for diagnoses, or 
treatment related to lumbar degenerative disc or joint 
disease, or any chronic back disorder, it is clear that the 
September 2005 private physician's opinion relied primarily 
on the appellant's self- reported and unsubstantiated history 
of chronic residuals from an in-service back injury. As 
noted, when a medical opinion relies at least partially on 
the appellant's rendition of a medical history, the Board is 
not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
appellant. Hence, the Board concludes that Dr. Johnson's 
medical opinion has minimal probative value.

Moreover, the record is filled with contradictory evidence 
which also weighs against the claim.  For example, the 
veteran in February 2002 denied, under oath, being 
hospitalized inservice for a back disorder.   Yet, he now 
reports being hospitalized for several months in service.  
This contradiction, when coupled with the lack of any medical 
evidence documenting treatment prior to 1983 weighs against 
the appellant's credibility.  
 
The Board carefully considered the veteran's sworn testimony 
and the affidavits presented on his behalf. As shown above, 
however, the record shows no evidence of a continuity of 
symptoms between November 1970 and April 1983, no mention of 
any back disorder until April 1983, and no competent evidence 
linking any current back disorder to service that is based on 
medical evidence prepared contemporaneously with service.  As 
to assigning greater weight to the opinion provided by the VA 
examiners the Board acknowledges that lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). However, for purposes of obtaining a medical 
opinion as to the origins of a disability, VA examiners are 
not obligated to accept the appellant's subjective statements 
as to the occurrence of the in-service complaints. In fact, 
the examiners' job is to review the record and ascertain 
whether it included objective medical facts that supported 
the appellant's assertions. Then using those facts, along 
with their medical expertise, provide an opinion as to the 
origins of the claimant's disabilities. This is what was done 
in March 2003 and May 2006, but not by Dr. Johnson in 
September 2005. Therefore, the Board assigns more evidentiary 
weight to the March 2003 and May 2006 VA medical opinions.

Therefore, the Board concludes that a back disorder was 
neither incurred in nor aggravated by service, and spinal 
arthritis may not be presumed to have been so incurred. As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


